Citation Nr: 1430742	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  12-29 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a total disability rating based upon individual unemployability (TDIU).

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1943 to June 1946.  He passed away in January 2010, and the appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2009 and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In October 2009, the RO denied the Veteran's claim of entitlement to a TDIU.  The appellant has been properly substituted as the claimant for purposes of processing the Veteran's claim to completion.  In January 2011, the RO denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.

In May 2014, the appellant had a personal hearing to present testimony in support of her claims.  A transcript of the proceedings has been associated with the claims file on the Virtual VA paperless claims processing system.

The issue of service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected paralysis of the right ulnar nerve rendered him unable to secure and maintain substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 C.F.R. § 4.16(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

During his lifetime, in May 2009 the Veteran submitted a claim of entitlement to a TDIU.  Total disability ratings are authorized for any disability or combination of disabilities provided the schedular rating is less than total, when the disabled person is unable to secure and maintain substantially gainful employment because of the severity of his service-connected disabilities.  If there is only one such disability, it must be rated as at least 60 percent disabling.  Whereas, if there are two or more disabilities, at least one must be rated as at least 40 percent disabling and there must be sufficient additional service-connected disability to bring the combined rating to at least 70 percent.  38 C.F.R. §§ 4.15, 4.16(a) (2013).  

Among other disabilities, the Veteran was service connected for paralysis of the right ulnar nerve rated as 60 percent disabling, effective from September 29, 2003.  Therefore, the schedular criteria for a TDIU were met at the time he filed his claim in May 2009.  He had a high school education and owned an industrial finishing company from 1946 to 1986, when he retired.  During February 2004 and February 2008 examinations, it was noted that the Veteran had lost dexterity in his right hand and had problems grasping objects.  He also stated that he had difficulty with handwriting.  On examination in June 2009, it was noted that he could not button clothes or feed himself as a result of his right hand paralysis.  The Veteran reportedly retired early, in part due to his paralysis of the right ulnar nerve.  After his retirement, he worked part time in a grocery store.  He initially worked as a bagger, but because of his right hand disability was reassigned to bring carriages in from the parking lot and as a greeter.  He stopped working in 2006 or 2007.  

In view of the severity and limitations associated with the Veteran's right upper extremity paralysis, his limited education, and the narrow scope of his employment experience, the Board resolves doubt in the appellant's favor and finds that the Veteran's service-connected paralysis of the right ulnar nerve rendered him unable to secure and maintain substantially gainful employment.  38 C.F.R. § 4.3.


ORDER

Entitlement to a TDIU is granted, subject to the regulations applicable to the payment of monetary benefits.

REMAND

The Board sincerely regrets the additional delay created by a remand of this claim, but additional development is required to ensure there is a full record and that the appellant is afforded every possible consideration.

The Veteran's death certificate notes that he passed away at Emerson Hospital in January 2010.  Records from Emerson Hospital are only current through September 2009.  The rest of his records from that institution must be obtained and reviewed.

Additionally, in 2008, before he passed away, the Veteran informed the AOJ that he received treatment at the Lowell Community Based Outpatient Clinic (CBOC).  He also reported receiving treatment from Dr. Edmund Charett for pulmonary problems from 1971 to the 1980s.  These records should be obtained on remand.

A medical opinion on the relationship between the cause of the Veteran's death and his active duty service is not of record and must be obtained.  38 U.S.C.A. § 5103A(a).  The appellant has alleged that various physicians have attributed the Veteran's pneumonia with his shrapnel fragment wound, and also that he had lung problems since separating from service.  Radiological reports suggest the presence of shrapnel in his left lung.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain the Veteran's complete treatment records from the Lowell CBOC.

2.  Make arrangements to obtain the Veteran's complete treatment records from Emerson Hospital, dated from September 2009 through January 2010; and from Dr. Edmund Charett (or his successor) at Internist Associates, Inc. in Arlington, MA, dated from 1971 through 1989.

3.  Following completion of the above directives, and after receipt of all records, forward the claims file to an appropriate physician for an opinion as to whether it is at least as likely as not (a 50% or higher probability) that the Veteran's residuals of shrapnel fragment wounds, especially to the chest, caused or contributed to his death from pneumonia.  The examiner is asked to review the Veteran's claims files, and to provide explanatory rationale for all opinion rendered (that is, with medical explanation or citation to the record).

Although required to review the files in their entirety, the Board notes that the Veteran was on active duty from June 1943 to June 1946.  His service treatment records (STRs) document multiple small puncture wounds to the anterior chest, face, right forearm, and both knees.  Radiological reports from June 1989, October 2005, and April 2009 note metallic fragments in the lungs.  The Veteran was noted in April 2004 to have significant lung disease without a history of smoking cigarettes.  

The Veteran's widow has testified that the Veteran had problems with his lungs more or less constantly since his separation from service, and had pneumonia many times in the years they were married.  She said that doctors attributed his lung problems to the shrapnel in his chest, and referred to his pneumonias as "chemical pneumonias".  She said that the shrapnel in his chest could be heard when he breathed in.  In addition, during his lifetime, the Veteran reported that he suffered from chronic cough and congestion and that he got pneumonia continuously.  In providing the requested opinion, the examiner should accept the statements of the Veteran and his widow as credible.

4.  Following completion of the above directives, review the claims file to ensure compliance with this remand.  If, for example, the examination report does not include an adequate response to the specific opinion requested, it must be returned to the examiner for corrective action.  

5.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the appellant and her representative with a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

